705 S.E.2d 380 (2010)
Penny CUMMINGS
v.
Agnes ORTEGA, M.D. and Women's Health Care Specialists.
No. 417PA10.
Supreme Court of North Carolina.
December 15, 2010.
Robert Crawford, III, Raleigh, for Ortega, et al.
Patrick Neighbors, Moody Air Force Base, GA, for Penny Cummings.

ORDER
The defendant's Petition for Discretionary Review is allowed on the following issue only: Did the trial court err by relying on evidence contained within juror affidavits to grant plaintiff a new trial?
"By order of the Court in conference, this the 15th of December 2010."